DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                      
This office action is in response to the amendment filed on 11/05/2020.  Claims 21-41, 43 remain pending with claims 21-26, 29-34, 37-39 have been amended.               
The Final Office action dated 11/18/2020 is withdrawn due to the amendments to claims 21-26, 29-34, 37-39 filed 11/5/2020 were not addressed.                                      

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020 and 01/28/2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive.          
In the remarks, Applicants made one main argument.  
Salmela does not specifically disclose that the characteristic of the haptic effect is determined in proportion to the determined surface area of the contact and thus Lee is relied upon to meet this deficiency.  Applicant has amended the claims to further distinguish the Salmela reference and the Lee reference.                           
.                         

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-41, 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.                    
RE claim 21, the limitation of “a deformation effect” in line 17 is not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Correction is required.                  
RE claim 21, the limitation of “a surface effect” in line 17 is not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 22-28 are depending on claim 21 and therefore are rejected on the same basis as claim 21.                               
RE claim 29, the limitation of “a deformation effect” in line 9 is not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Correction is required.                  
RE claim 29, the limitation of “a surface effect” in line 9 is not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Correction is required.                   
Claims 30-36 are depending on claim 29 and therefore are rejected on the same basis as claim 29.                                   
RE claim 37, the limitation of “a deformation effect” in lines 8-9 is not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Correction is required.                  
RE claim 37, the limitation of “a surface effect” in line 9 is not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Correction is required.                   
Claims 38-41, 43 are depending on claim 37 and therefore are rejected on the same basis as claim 37.                              

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25, 27-33, 35-41, 43 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Salmela (US 2013/0009892).                      
RE claims 21, 29 and 37, Salmela discloses that a system and a method of using the system (see figure 1; i.e., apparatus 102) comprising: a deformable surface (see sections [0034], [0037]; i.e., the deformable surface of flexible display 118); one or more haptic output devices coupled to the deformable surface and configured to produce one or more haptic effects at the deformable surface (see sections [0037], [0038]; i.e., the plurality of haptic actuators 124); one or more sensors coupled to the deformable surface and configured to sense deformation of the deformable surface and interaction by a user with the deformable surface (see sections [0034], [0035]; i.e., the flex sensor 120 coupled to flexible display 118 to detect a degree of flexing of the deformable surface of the flexible display 118 caused by a user touch gesture input); a processor coupled to the haptic output device and the one or more sensors (see sections [0035], [0037]; i.e., processor 110 coupled to haptic actuator 124 and flex sensor 120); a memory (see sections [0029], [0031]; i.e., the memory 112 to store program instructions for execution by processor 110) including program code that is executable by the processor to cause the processor to: determine a haptic effect based on the sensed deformation and sensed surface interaction (see figures 3&4 and sections [0043], [0044]; i.e., determined that haptic actuator 124 to provide a force or other feedback at a location near or including the graphic user interface object 302, the designated touch sensitive area of the graphic user interface 302 is the determined surface area of the interaction 
RE claims 22, 30 and 38, Salmela discloses that wherein the haptic effect comprises a deformation based haptic effect and a surface based haptic effect (see sections [0037], [0039], [0040], [0046], [0047]; i.e., the user interface control circuitry 122 to provide haptic effect to user by raising a portion of the flexible display 118, creating dampening feedback as well as providing a tactile feedback simulating the smooth texture of a glass object, or a sandpaper having a rough/course texture).                 
RE claims 23 and 31, Salmela discloses that wherein the memory further comprises program code that is executable by the processor to cause the program to: detect the user interaction causing a first deformation of the deformable surface via the sensor (see section [0046]; i.e., flex sensor 120 configured to detect flexing of the flexible display 118 and generating a signal indicative of the flexing of the flexible display 118, this signal may be received by user interface control circuitry 122 to indicate user interaction); and in response to detecting the first deformation of the deformable surface, determining the deformation based haptic effect to either oppose or assist the user interaction causing the first deformation (see sections [0040], [0041], [0046]; i.e., the user interface control circuitry 122 configured to cause haptic feedback to be provided to user in response to the detected flexing of the flexible display 118, and the amount of haptic feedback provided depending upon the degree of flexing, with the amount of haptic feedback of one embodiment being proportional to the amount of flexing, the provided haptic effect may opposing a user manipulation in real time, or a transformation of the course texture to a smooth texture to assist the user interaction).                

RE claims 25 and 33, Salmela discloses that the user interaction includes a first contact is at a first location on the deformable surface and the second contact is at a second location on the deformable surface that is different from the first location; a first haptic output device among the one or more haptic output devices is configured to produce a first haptic surface effect at the first location; and a second haptic output device among the one or more haptic output devices is configured to produce a second haptic surface effect at the second location, the second haptic output device being different from the first haptic output device (see sections [0040], [0041]; i.e., the back-and-forth motion over the course texture displayed upon the flexible display 118 teaches first contact and second contact, and first haptic output device and second haptic output device).                       
RE claims 27 and 35, Salmela discloses that wherein the haptic effect is a first haptic effect, and further comprising a pressure sensor coupled to the deformable surface, wherein the memory further comprises program code that is executable by the processor to cause the processor to: detect a change in a contact pressure against the deformable surface using the pressure sensor; and cause the one or more haptic output devices to adjust a magnitude of a second haptic effect in a manner that is inversely proportional to the change in the contact pressure detected by the pressure sensor (see sections [0035], [0037], [0040]; i.e., the flex sensor 120 comprises one or more pressure sensors to detect change in contact pressure against flexible display 118, and causing haptic actuator 124 to adjust magnitude of 
RE claims 28, 36 and 41, Salmela discloses that wherein the haptic effect is a first haptic effect, and further comprising a sensor configured to detect an environmental condition, wherein the memory further comprises program code that is executable by the processor to cause the processor to: detect a change in the environmental condition using the sensor; based on detecting the change in the environmental condition, determine a second haptic effect configured to adjust a physical property of the deformable surface; and cause the one or more haptic output devices to produce the second haptic effect (see sections [0035], [0041], [0050]; i.e., the flex sensor 120).                     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Salmela (US 2013/0009892) in view of Britton (US 2012/0319937).                      
RE claims 26 and 34, Salmela discloses the invention substantially as claimed.                
However, Salmela does not specifically disclose that wherein the memory further comprises program code that is executable by the processor to cause the processor to: detect that the first contact and the second contact occurred concurrently on the deformable surface and responsively cause the first haptic output device and the second haptic output device to produce the first haptic effect 
From the same field of endeavor, Britton teaches that a method and apparatus for facilitating content navigation, wherein the apparatus (e.g., mobile apparatus 10) included with flexible display 118, flex sensor and navigation control circuitry 122 (see figures 1&2 and section [0029], [0030], [0031]), comprising providing touch input to different control areas concurrently, for example, left control area and right control area (see sections [0054], [0073]), and navigation control circuitry 122 configured to provide haptic feedback in response to each touch input pressure applied that causing a rate of navigation to be adjusted for each control area (see section [0060]).  Rate of navigation adjusted for different control areas reads on that first haptic surface effect has a first magnitude and the second haptic surface effect has a second magnitude that is different from the first magnitude.  The motivation of Britton is to provide a desired user interface panel using a combination of flexing a flexible display and a touch gesture input as navigation controls (see section [0005]).                            
Salmela and Britton are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Salmela by including the teachings from Britton in order to provide a desired user interface panel using a combination of flexing a flexible display and a touch gesture input as navigation controls.                                     

   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        


FFT
April 04, 2021